Citation Nr: 0501297	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for idiopathic 
pulmonary fibrosis with transplant of the left lung.

2.  Entitlement to service connection for scar residuals of a 
transplant of the left lung.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In July 2003 the RO denied 
entitlement to service connection for the disabilities at 
issue on appeal and continued that determination in a rating 
decision issued in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In November 2003 the RO issued a VCAA notice letter to the 
veteran which essentially complies with Quartuccio, supra.

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in August 2004, the appellant 
indicated that he desired to have a hearing before a Veterans 
Law Judge of the Board in Washington, DC.  Correspondence 
from the Board dated in December 2004 informed him of the 
hearing date in February 2005.  In January 2005, the 
representative contacted the Board and requested that the 
hearing be rescheduled to a videoconference hearing at the VA 
RO in Indianapolis, Indiana rather than at the Cleveland VARO 
because medical considerations prevented the veteran from 
attending the hearing in Washington, DC.  In essence, the 
representative explained the change of venue requested for 
the hearing would accommodate the veteran's limited ability 
to travel. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  Here the veteran has established good cause to change 
the hearing date and its venue.  See 38 C.F.R. §§ 20.703, 
20.1304 (2004). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board appreciates the timely assistance of the Cleveland and 
Indianapolis VA ROs in accommodating the veteran's hearing 
request. 

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the VBA 
AMC for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The representative at the 
Indianapolis, Indiana VA RO should be 
given an opportunity to review the claims 
folder and submit a presentation on the 
appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a videoconference 
hearing at the Indianapolis, Indiana VA 
RO before a Veterans Law Judge located in 
Washington, DC as soon as it may be 
feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

